Citation Nr: 1633592	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a videoconference hearing before the Board, which was scheduled for March 2014.  The Veteran withdrew his request in writing prior to the hearing date.  He has not requested that the hearing be rescheduled.  Therefore, the hearing is considered withdrawn.  

The issues of entitlement to service connection for a skin disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability of the right ear for VA purposes. 

2.  A left ear hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current disability is not related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed   to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he suffers from bilateral hearing loss as a result of exposure to noise in service.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds     for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she   may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran was afforded an audiogram in September 2011 as part of a VA examination.  At that time, speech recognition scores were 94 percent bilaterally, and the Veteran's pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
20
20
20
55
60

These findings show the Veteran meets the requirements for hearing loss disability for VA purposes in the left ear only.  The record contains no other audiometric findings post service.  

Regarding the Veteran's right ear, the Board finds that the Veteran does not have    a current hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As a hearing loss disability was not shown on VA examination, and there is also no evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before, service connection must be denied.  Id.; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).    
 
With respect to the left ear hearing loss, as noted above, the Veteran has a current disability for VA purposes.  The question becomes whether such condition is related to service.  Noise exposure during service has been established based on   the Veteran's duties during service.  

Upon entry into service, the May 1980 report of medical examination showed clinically normal ears and drums.  At that time, the Veteran's pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
0
0
15

During service, he had several additional audiograms.  His pure tone thresholds in decibels were as follows:


LEFT EAR HERTZ
DATE
500
1000
2000
3000
4000
June 1980
5
5
0
0
25
Oct. 1980
10
5
0
0
10
Oct. 1982
5
0
0
0
20
May 1984
5
5
-10
5
25

At the May 1984 separation examination, the Veteran's ears and drums were clinically normal.  Although the examiner subjectively indicated mild left ear hearing loss, the Board notes that the corresponding audiogram did not meet         the requirements for hearing loss disability for VA purposes.  

As hearing loss disability for VA purposes was not shown in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.

The Veteran was afforded a VA examination in September 2011.  The examiner diagnosed sensorineural hearing loss of the left ear.  The examiner found that the Veteran's hearing loss is less likely as not caused by or a result of an event in military service.  The examiner noted that the enlistment audiogram showed normal hearing bilaterally and the separation audiogram showed normal hearing bilaterally with no significant threshold shifts in either the right or the left ear during his active duty time.  A significant shift is defined by the National Institute for Occupational Safety and Health as a shift of 15 decibel or greater at one or more frequencies between 500 and 4000 Hertz.

An addendum opinion was obtained in October 2011.  The examiner found that    the Veteran's current left ear sensorineural hearing loss is not due to military acoustical trauma.  The examiner noted normal discharge audiometric testing and no significant threshold shift found during service.  The examiner cited literature from the Institute of Medicine to supports this assessment.  The examiner noted  that the evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days.  Current science indicates that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years  in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The examiner stated that the conclusion from review of the research in this area is that individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss.  Therefore, if hearing is normal upon discharge, there is no evidence of hearing damage due to military noise exposure.  Any worsening from the time of discharge to the present is due to     noise exposure between the time of discharge and the present.    

As this opinion was provided following review of the claims file and examination of the Veteran, and provided a detailed rationale for the conclusion reached, including citation to medical treatise information, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that he suffers from bilateral hearing loss that is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492     F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the extent and etiology of hearing loss are matters that require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service   or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he   is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the presence of hearing loss disability and the etiology thereof is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on a review of all lay and medical evidence, the Board finds the preponderance of the probative evidence is against the claim, and service connection is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The Board finds that additional development is necessary with respect to the back and skin claims.  

Concerning the skin claim, the Board finds that an additional opinion is needed.  The Veteran underwent a skin examination in January 2012.  The examiner noted that the Veteran's separation examination marked the skin as clinically normal, when the skin was marked as abnormal, although the abnormality was listed as        a right knee scar.  The Veteran denied skin disease on the Report of Medical History at separation.  Additionally, the examiner noted the first diagnosis of a   skin disability to be 2002, when the Veteran was diagnosed with psoriasis in September 1999.  The Board concludes that an additional medical opinion is necessary.

Regarding the Veteran's low back claim, during his January 2012 VA examination the Veteran reported being seen by a chiropractor eight to ten times per year since the mid-1980s.  He also noted that he received physical therapy in the late 1980s in Dawson, MN.  The Veteran's July 1994 private treatment record also notes that the Veteran was previously seen by a chiropractor on several occasions.  The Board notes that the chiropractic and physical therapy records are not associated with the claims file.  Therefore, those records should be obtained before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the name and address and a release form for his chiropractic and physical therapy treatment records from the 1980s.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such.  

2.  If, and only if, additional treatment records from the 1980s addressing the back are obtained, then request an opinion concerning the Veteran's back claim from a qualified examiner.  If the examiner determines that         an examination of the Veteran is necessary to provide    the requested opinion, then an examination should be scheduled.  The examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current low back disability that began in service or is otherwise related to service.  A rationale for the opinion should be provided. 

3.  Request an opinion from a qualified examiner concerning the Veteran's skin claim.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  The examiner is asked to provide an opinion as to whether it is it at least as likely as not (50 percent probability or more) that the Veteran has a current skin disability that began in service or is otherwise related to service.  For the purposes of this opinion, the examiner may accept the Veteran's assertion that he had a quarter sized rash during service that he reports was diagnosed as a heat rash.  The examiner should specifically address the Veteran's September 1999 diagnosis of psoriasis, his subsequent diagnoses of lichen planus and dyshidrotic eczema.  A complete rationale must be provided for any opinion.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


